IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOHN CARR,                                            No. 60318
                                  Appellant,
                             vs.
                GUSTAVO PARED ES; AND KAYLA D.
                PAREDES,
                                        Respondents.
                JOHN CARR,                                            No. 61301
                                        Appellant,
                             vs.
                GUSTAVO PAREDES; AND KAYLA D.
                PAREDES,
                                   Respondents.
                JOHN CARR,                                            No. 68518 v"-
                                  Appellant,
                             vs.
                GUSTAVO PARED ES; AND KAYLA D.
                PAREDES,                                                   FILED
                                   Respondents.
                                                                           APR 1 3 2016
                                                                       ly:LERI<D
                                                                       n
                                                                            TRACE K. LINDEMAN
                                                                               IFFIRC COURT
                                                ORDER

                            On February 10, 2014, this court entered a non - dispositional
                order in Docket Nos. 60318 and 61301, remanding the matter to the
                district court to make specific findings with regard to a motion for a new
                trial based on attorney misconduct. The order contemplated that the court
                would consider the other issues raised on appeal, as well as the amended
                order regarding the denial of the motion for a new trial, once the amended
                order was entered. Despite the non - dispositional nature of the order, the
                remittitur issued on March 7, 2014, due to a clerical error. On July 30,
                2015, appellant filed a notice of appeal from the amended order entered
                upon remand as well as an order challenged in the original appeal. That
                appeal was docketed separately as Docket No. 68518.
SUPREME COURT
       OF
     NEVADA

(0) 1947A
                               We direct the clerk to recall the remittitur in Docket Nos.
                   60318 and 61301 and reinstate those consolidated appeals. The clerk
                   shall also administratively close the appeal in Docket No. 68518 and
                   transfer to Docket Nos. 60318 and 61301 all documents filed in Docket No.
                   68518.
                               Respondent has filed a motion to strike portions of the opening
                   brief filed in Docket No. 68518. Having considered the motion, opposition,
                   and reply, we grant the motion to the following extent. The clerk shall
                   strike the opening brief filed on December 30, 2015, in Docket No. 68518.
                   Appellant shall have 20 days from the date of this order to file and serve
                   an amended opening brief that is identical to the opening brief filed on
                   November 1, 2012, in Docket Nos. 60318 and 61301 with the following
                   exceptions. Appellant may alter the citations to correspond with the page
                   numbers in the appendix filed on December 30, 2015, in Docket No. 68518,
                   and may include additional factual and procedural history and argument
                   solely insofar as they relate to the amended district court order denying
                   the motion for a new trial. Should appellant wish to present supplemental
                   authorities not included in the original opening brief, he may advise the
                   court of such authorities by filing a notice of supplemental authorities as
                   provided in NRAP 31(e). Respondents may file an amended answering
                   brief within 20 days of service of appellant's amended opening brief.
                   Thereafter, appellant shall have 20 days to file and serve an amended
                   reply brief. The amended answering and reply briefs are subject to the
                   same restrictions discussed above with respect to the amended opening
                   brief.
                               It is so ORDERED.

                                                               01...artra , C. J.
SUPREME COURT
     OF
   NEVADA

                                                       2
ost10:43.4r4Thit
                  cc:   Hon. Kerry Louise Earley, District Judge
                        Phillip Aurbach, Settlement Judge
                        Keating Law Group
                        Pyatt Silvestri
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     3
gi,..alENZEISEVEIEEM                   ZEMKE